Citation Nr: 1438804	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-38 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to May 1969.  The Veteran died in December 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2014, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  A May 2014 VHA medical opinion was received by the Board, and a copies of the VHA opinion were provided to the appellant and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, additional pertinent medical evidence was received by the Board.  This evidence was submitted after the September 2009 statement of the case addressing the issue on appeal.  The appellant submitted the evidence with a response form indicating that she did not waive RO consideration and requesting that the case be remanded to the RO for consideration of the new evidence in the first instance.  

Subsequently, the Board received an August 2014 letter from the representative stating that the appellant waived the remainder of the 60-day period from June 4, 2014 for new evidence (relating to the May 2014 VHA medical opinion), and submitted the claim to the Board for appellate consideration.  After the Board requested clarification of the appellant's decision whether to waive RO consideration of the new evidence, the representative stated that the appellant has not agreed to waive initial RO consideration of the new evidence received in July 2014.  See 38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claim on appeal in light of the July 2014 private medical opinion, as well as any other additional evidence added to the record.  If any benefits sought on appeal remain denied, the appellant and representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 










that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



